DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (“IDS”) filed on 01/30/2020 was reviewed and the listed references were noted.

Drawings
The 5 page drawing is objected to, because they are informal and not in sufficient quality for patent applications.  Accordingly, replacement drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to this Office action. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures.   If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.

Status of Claims
Claims 16-21 are pending.  Claims 1-15 are canceled.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Specifically, independent Claim 16 recites: “… the 3D model being displayed or displayable on a screen and manipulatable on the screen to show a back or underside of the wound.”  The terms “displayable” and “manipulatable” are considered as non-assertive and non-affirmative operators, which in effect, render the claim indefinite.  Dependent Claims 17-21 are rejected under this section of the rules due to the nature of their dependency to the rejected independent claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Filko et al. (“Wound Detection and Reconstruction using RGB-D Camera”) in view of Kholgade et al. (“3D Object Manipulation in a Single Photograph using Stock 3D Models”).


Consider Claim 16, Filko discloses “A method of modeling a wound of a patient, comprising scanning the wound with a 3D camera; manipulating the 3D camera around a center of the wound during the scanning step; and producing a 3D model of the wound from imaging data of the 3D camera” (Filko, Page 1218, Section III, where would detection and generation of 3D models of the wound by finding the center of the wound and via an RGB-D camera is disclosed) , “the 3D model being displayed or displayable on a screen” (Filko, Fig. 3 shows that the generated model may be displayed).  Although Filko’s wound model may be manipulated (Filko, Page 1220, right column, where surface rendering by ray casing is disclosed), it does not explicitly disclose the wound model may be “manipulatable on the screen to show a back or underside of the wound”.   However, in an analogous field of endeavor, Kholgade discloses a method that enables users to perform the full range of 3D manipulation, including rotation, translation, etc.  (Kholgade, Abstract).  



Consider Claim 19, the combination of Filko and Kholgade discloses “The method of claim 16, wherein the scanning step is performed without the 3D camera coming into physical contact with the patient” (Filko, Page 1218, right column, Section III, first paragraph, where a simple RGB-D sensor is disclosed to capture the image of a wound).

Claims 17, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Filko et al. (“Wound Detection and Reconstruction using RGB-D Camera”) in view of Kholgade et al. (“3D Object Manipulation in a Single Photograph using Stock 3D Models”), and in further view of Fright et al. (US 2009/0213213).

Consider Claims 17, 18, and 20, although the combination of Filko and Kholgade discloses its method is for helping with treatment of patients’ wounds (Filko, Page 1217, right column, second paragraph, where enhancement treatment of a patient’s wound is disclosed), it does not explicitly disclose  “The method of claim 16, wherein the wound is of a human patient”, or “The method of claim 16, wherein the wound is of a veterinary patient”, or “The method of claim 16, wherein the wound is a dermal wound.”  However, in an analogous field of endeavor, Fright discloses “a method for monitoring a surface feature and an apparatus for performing such monitoring.  The method and apparatus may find application in a wide range of fields from industrial applications through to medical or veterinary applications such as monitoring dermatological surface features such as wounds, ulcers, sores, lesions, tumors, bruises, burns, psoriasis, keloids, skin cancers, erythema etc.” (Fright, Paragraph [0001]).
 
Accordingly, before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify the combination of Filko and Kholgade with teachings of Fright to include dermal wounds of a human or an animal under study.  One of ordinary skill in the art would have combined the elements disclosed in Filko, Kholgade, and Fright to detect and monitor dermal wounds of a human and an animal alike, and the results would have been predictable.  Therefore, it would have been obvious to combine Filko, Kholgade, and Fright to obtain the inventions in Claims 17, 18, and 20.
 
Allowable Subject Matter
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if: i) rewritten in independent form including all of the limitations of 
None of the cited prior art references, alone or in combination, provides a motivation to teach the ordered combination of Consider Claim 2, none of the cited prior art, alone or in combination, provides a motivation to teach the ordered combination of “for each pixel in the preliminary wound boundary, searching for a maximum value of a directional second derivative of the depth image along a direction orthogonal to the preliminary wound boundary, and setting a pixel of the final wound boundary to coordinates corresponding with the maximum value, subject to a size control function to avoid breaking continuity of the final wound boundary.”


Conclusion
The prior arts made of record and not relied upon are considered pertinent to Applicant’s disclosure:  Fathi et al. (US 2016/0239976) and Naofumi Yoshida (US 9,934,563).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Siamak HARANDI whose telephone number is (571)270-1832.  The examiner can normally be reached on Monday - Friday 9:30 - 6:00 ET.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571)272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/SIAMAK HARANDI/Primary Examiner, Art Unit 2662